DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 3/23/21.
	Examiner notes Applicant’s priority date of 3/23/20, which stems from the filing of provisional application 62993698.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1 and 11, in part, describe a method comprising: parsing video content, splicing and reordering the video content, providing the content to a user, and soliciting user feedback for the content.  As such, the invention is directed a method of manipulating video content and providing it to users for feedback, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional technical elements including a “display device” for displaying video content, a “storage device” for storing video content, a “content configuration device” containing a “processor” for executing the method, a “communication interface” for presenting content on the display, and user “electronic devices” for receiving and displaying content. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
The aforementioned claims also recite additional functional elements that are associated with the judicial exception, including: retrieving content from the storage device and displaying content on the display device.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Official Notice is taken that it is old and well-known to present videos on a display device.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-10 and 12-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding sending and receiving questionnaires to the users in order to evaluate the video content.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 USC 103 as being unpatentable over Liang (9740776) in view of Townsend (10319410).
Liang discloses a system and method comprising:
Recovering, with a processor, archived entertainment content stored in a storage device; parsing, with the processor, portions of the archived entertainment content into a plurality of segments; communicating the spliced entertainment content from the processor to the display device; and displaying the spliced entertainment content on the display device.  (Fig. 3; Col. 1, Line 34 – Col. 2, Line 9; Col. 2, Line 37 – 59; Col. 2, Line 65 – Col. 3, Line 39; and Col. 2, Lines 12-23).
Liang fails to explicitly disclose a method for reordering, with the processor, at least some of the plurality of segments in a second order that differs from a first order in which the at least some of the plurality of segments were presented in the archived entertainment content to form the spliced entertainment content; and establishing communication between the processor and a display device.
Townsend, however, discloses a method comprising: reordering, with the processor, at least some of the plurality of segments in a second order that differs from a first order in which the at least some of the plurality of segments were presented in the archived entertainment content to form the spliced entertainment content (Col. 27, Lines 6 – 37); and establishing communication between the processor and a display device (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Townsend with those of Liang.  One would have been motivated to do this in order to recycle old video content and repurpose it for an ad campaign.
Claims 2-9 and 12-19 are rejected under 35 USC 103 as being unpatentable over Liang/Townsend in view of Vemparala (20140150004).
Claims 2 and 12:  The Liang/Townsend combination discloses those limitations cited above, but fails to explicitly disclose a method for establishing communication between the processor and a plurality of user electronic devices by which one or more of a plurality of users communicates with the processor; and collecting and storing user data received from at least some of the plurality of user electronic devices.
Vemparala, however, discloses a method for establishing communication between the processor and a plurality of user electronic devices by which one or more of a plurality of users communicates with the processor; and collecting and storing user data received from at least some of the plurality of user electronic devices.  (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Vemparala with those of Liang/Townsend.  One would have been motivated to do this in order to receive feedback for an ad campaign and determine its effectiveness.
Claims 3 and 13:  The Liang/Townsend/Vemparala combination discloses those limitations cited above, further Vemparala discloses a method for generating, with the processor, an inquiry related to the spliced entertainment content; and communicating the inquiry related to the spliced entertainment content to at least some of the plurality of user electronic devices.  (Fig. 2; Paragraphs 2, 14, 21-22, and 33-34).
The rationale for combining Liang/Townsend/Vemparala is articulated above and incorporated herein.
Claims 4 and 14:  The Liang/Townsend/Vemparala combination discloses those limitations cited above, further Vemparala discloses a method for collecting and storing user responses to the inquiry provided by the one of the plurality of users via the at least one of the plurality of user electronic devices.  (Fig. 2; Paragraphs 18 and 28).
The rationale for combining Liang/Townsend/Vemparala is articulated above and incorporated herein.
Claims 5 and 15:  The Liang/Townsend combination discloses those limitations cited above further
Vemparala discloses a method for determining which of the user responses includes an answer to the inquiry; and evaluating that a determined answer to the inquiry reflects the relation to the spliced entertainment content.  (Paragraphs 14, 21, and 33).
The rationale for combining Liang/Townsend/Vemparala is articulated above and incorporated herein.
Claims 6 and 16:  The Liang/Townsend/Vemparala combination discloses those limitations cited above, further, 
Vemparala discloses a method for aggregating an evaluation of determined answers to a plurality of inquiries to produce an objective evaluation of a particular user's attention to the spliced entertainment content.  (Paragraphs 18 and 20).
The rationale for combining Vemparala with Liang/Townsend/Vemparala is articulated above and incorporated herein.
Claims 7 and 17:  The Liang/Townsend/Vemparala combination discloses those limitations cited above, further, Vemparala, however, discloses a method for notifying a user that the determined answer to the inquiry reflects the relation to the spliced entertainment content.  (Paragraph 16).
The rationale for combining Liang/Townsend/Vemparala is articulated above and incorporated herein.
Claims 8 and 18:  The Liang/Townsend/Vemparala combination discloses those limitations cited above, further, Vemparala, however, discloses a method for collecting and storing identifying information for at least some of the plurality of users provided via the one of the plurality of user electronic devices of the at least some of the plurality of users.  (Paragraphs 20 and 36).
The rationale for combining Liang/Townsend/Vemparala is articulated above and incorporated herein.
Claims 9 and 19:  The Liang/Townsend combination discloses those limitations cited above, but fails to explicitly disclose a method wherein the content includes ads.
Vemparala, however, discloses a method wherein the video content contains ads.  (Fig. 2; Paragraphs 13, 18, and 35).
The rationale for combining Vemparala with Liang/Townsend is articulated above and incorporated herein.
Claims 10 and 20 are rejected under 35 USC 103 as being unpatentable over Liang/Townsend in view of Nielsen (11012757).
The Liang/Townsend combination discloses those limitations cited above, but fails to explicitly describe a method wherein the content includes at least one of an aural and a visual alert to direct a user's attention to particular portions of the entertainment content.
Nielsen, however, discloses a method in which the content includes at least one of an aural and a visual alert to direct a user's attention to particular portions of the entertainment content.  (Col. 12, Lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Nielsen with those of Liang/Townsend.  One would have been motivated to do this in order to ensure that the user views the content.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681        
                                                                                                                                                                                                
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681